Name: Commission Regulation (EEC) No 1775/79 of 10 August 1979 amending Regulation No 470/67/EEC on the taking over of paddy rice by intervention agencies and fixing the corrective amounts, price increases and reductions applied by them
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  prices;  consumption
 Date Published: nan

 11 . 8 . 79 Official Journal of the European Communities No L 203/ 13 COMMISSION REGULATION (EEC) No 1775/79 of 10 August 1979 amending Regulation No 470/67/EEC on the taking over of paddy rice by inter ­ vention agencies and fixing the corrective amounts , price increases and reduc ­ tions applied by them THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1552/79 (2 ), and in particular Article 5 (5) thereof, Whereas Annex I to Commission Regulation No 470/ 67/EEC (3 ), as last amended by Regulation (EEC) No 2113/75 (4 ), fixes corrective amounts representing the difference in value between the variety of rice adopted as the standard quality and other varieties of rice ; Whereas it has been found that Community produc ­ tion of round grain rice has been falling steadily for some years ; whereas this situation threatens to lead to a shortage of this type of rice in the Community ; whereas, on the other hand , the increase in Commu ­ nity production of long grain rice is leading to the appearance on Community markets of ever greater surplus quantities ; Whereas, since the end of the 1977/78 marketing year, the difference between the market prices for round grain rice and long grain rice in the areas of production has narrowed so considerably that the two sets of prices have become practically identical ; Whereas, in view of this development on the Commu ­ nity rice market , it is advisable to allow production and prices to conform more closely to market require ­ ments ; whereas to this end , with a view to achieving the same intervention price for both round grain and long grain rice, the intervention corrective amounts which are added in the case of long grain rice to the intervention price fixed for the standard quality of round grain rice should initially be reduced by half ; Whereas Council Regulation (EEC) No 652/79 (5 ) fixed the coefficient for the conversion into ECU of amounts fixed in units of account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation No 470/67/EEC is replaced by the following : :ANNEX I (ECU per tonne) Type Quality Corrective amountsfor paddy rice A Carola , CÃ ©sariot , Navile , Rosa Marchetti , Vitro 3.32 B Bahia , INRA 68/ 1 , Maratelli , Precoce Rossi , Romeo, Vialone nano 4.84 C Razza 77, Redi 604 D Baldo, Rizzotto , Roma 7-25 E Arborio , Arlesienne , Europa, Ribe, Ribello, Ringo, Rocca , Volano 9.67 F Anseatico , Carnaroli 1209 G Italpatna, Romanico, Silla 15.11 H Delta 18.13 ' (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 188 , 26 . 7 . 1979, p. 9 . ( 3 ) OJ No 204, 24 . 8 . 1967, p . 8 . (*) OJ No L 215, 13 . 8 . 1975 , p. 10 . ( 5 ) OJ No L 84, 4 . 4 . 1979 , p. 1 . No L 203/ 14 11 . 8 . 79Official Journal of the European Communities Article 2 This Regulation shall enter into force on 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 August 1979 . For the Commission Finn GUNDELACH Vice-President